NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


ALEXANDER NICKELL,               )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D20-1227
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 25, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Ramiro Man͂alich, Judge.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and LUCAS, JJ., Concur.